Citation Nr: 1606679	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  13-10 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for idiopathic pulmonary arterial hypertension, with cor pulmonale.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1988 to December 1995, and from February 2008 to December 2008.  He had additional service in the Navy Reserve and Army National Guard.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In July 2015, the Veteran testified at a hearing before a Veterans Law Judge, and the transcript from that hearing has been associated with the Veteran's electronic records.  In November 2015, the Veteran was notified that the Veterans Law Judge who conducted that hearing was currently unavailable to participate in deciding the Veteran's appeal.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  Therefore, the Veteran was offered an opportunity for a new hearing in his case.  In a December 2015 statement, the Veteran indicated that he wished to waive his right to a new hearing and that he would like the Board to decide his appeal based on the evidence of record.  Accordingly, the Veteran's appeal was reassigned to the undersigned Veterans Law Judge for the issuance of an appellate decision.  38 C.F.R. § 19.3(b) (2015).

In a July 2015 private medical opinion, it was noted that the Veteran was "fully disabled and not able to serve in any level of employment due to his lung disease."  It was also noted that the Veteran is at high risk of lung infection due to his compromised respiratory status and should not work in the general public and that his shortness of breath and fatigue, even with maximal medical treatment, limits his ability to work for more than two to four hours at a time.  Under these circumstances, the Board finds that the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities has been raised by the record.  However, as this issue has not been adjudicated by the RO, the Board does not have jurisdiction over it.  Accordingly, the issue of entitlement to TDIU due to service-connected disabilities is referred to the RO for appropriate action. 38 C.F.R. § 19.9(b) (2015).
Finally, the Board observes that the Veteran submitted a motion for advancement on the docket based on serious illness in November 2015.  The motion is granted herein and the Veteran's appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).  


FINDING OF FACT

The evidence of record is at least in equipoise that the Veteran's current idiopathic pulmonary arterial hypertension with cor pulmonale is related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for idiopathic pulmonary arterial hypertension with cor pulmonale have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for idiopathic pulmonary arterial hypertension (PAH), with cor pulmonale.  He contends that he was "in perfect health" before he was deployed to the Persian Gulf and that his current pulmonary disorder manifested shortly after he returned from his active duty service.  Moreover, he claims that his current PAH, with cor pulmonale, was caused by or the result of his exposure to toxins from open burning on his base, open sewage, oil refinery fumes, dust, and sand, during his Persian Gulf War service.

Service connection may be granted for disability due to a disease or injury which was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Historically, the Veteran served on active duty in the Navy from August 1988 to December 1995, and in the Army from February 2008 to December 2008.  The Veteran had additional service in the Navy Reserve and Army National Guard.  His service treatment records are silent regarding any diagnosis of or treatment for idiopathic pulmonary arterial hypertension with cor pulmonale during his military service.  

Post-service VA and private treatment records show that the Veteran was afforded an electrocardiogram (EKG) in November 2009.  The results of that EKG showed that he had a right bundle branch block.  In August 2011, the Veteran underwent an echocardiogram with a bubble injection which showed right-sided chamber abnormalities, elevated pulmonary arterial pressures, and a right-to-left shunt.  In September 2011, the Veteran underwent a right heart catheterization which showed severe pulmonary hypertension.  His remaining post-service VA and private medical records reveal that he has received ongoing treatment for PAH, with cor pulmonale, since that time.

In June 2012, the Veteran underwent a VA Gulf War medical examination.  The RO asked the VA examiner evaluate the Veteran's idiopathic PAH and provide a medical opinion addressing whether this condition was related to or permanently worsened by his service-connected hypertension and/or related to his service in the Southwest Asia theater of operations, including exposure to burn pits, burning human waste, etc.  

During the June 2012 VA examination, the Veteran reported that he was exposed to open burning on his base, open sewage, oil refinery fumes, dust, sand, and chlorine gas while stationed in Iraq.  The VA examiner noted that the Veteran had a history of skin lipomas, respiratory conditions, obstructive sleep apnea, hypertension, and heart disease.  The examiner noted that the Veteran was originally diagnosed with idiopathic PAH in September 2011 and that he had a right heart catheter inserted that same month.  The Veteran denied smoking, using drugs, or using any over the counter appetite suppressants.  The examiner reviewed all diagnostic testing and noted that the Veteran's electrocardiogram (EKG) showed a right bundle branch block, unchanged from prior findings, and that his chest x-rays were normal.  The examiner noted that a December 2011 echocardiogram showed severe pulmonary hypertension.  After conducting a physical examination, the examiner indicated that the Veteran's idiopathic PAH was secondary to other obstructive disease of the pulmonary arteries or veins with evidence of right ventricular hypertrophy or cor pulmonale.  The examiner noted that both dyspnea and fatigue related to PAH have an effect on the Veteran's activities and required more than minimal exertion.  However, the examiner also indicated that sedentary employment remained feasible with reasonable accommodation.  After reviewing the evidence of record, the June 2012 VA examiner made the following observations:

Pulmonary arterial hypertension is a completely separate and unrelated entity from essential hypertension.  It can be idiopathic or associated with many underlying diseases.

Obstructive Sleep Apnea, which this veteran has also been diagnosed with, can be associated with pulmonary arterial hypertension.  This veteran has fairly mild OSA by sleep study, and I concur with his pulmonologist who indicated it would be extremely unlikely for his pulmonary arterial hypertension to be caused by such mild OSA disease.

Because no etiological condition, exposure, or disease has been identified in this veteran to account for or cause his pulmonary arterial hypertension, it is diagnosed as Idiopathic Pulmonary Artery Hypertension. This is not an unusual diagnosis for pulmonary arterial hypertension.

On review of the medical literature, the body of the literature does not ascribe either etiology (causation) or aggravation of pulmonary arterial hypertension to essential hypertension.

Exposure to the following drugs is considered definite risk factors for PAH: aminorex, fenfluramine, dexfenfluramine (appetite suppressants, all withdrawn from the market), and toxic rapeseed oil (misprocessed canola oil disease outbreak in Spain in 1981).

Drugs that are considered likely or possible risk factors for PAH include amphetamines, L-tryptophan, methamphetamines, cocaine, phenylpropanolamine, St. John's Wort, chemotherapeutic agents, and selective serotonin uptake inhibitors.  Exposure to these agents is not shown during military service.

Based on the forgoing, the June 2012 VA examiner opined that the Veteran's idiopathic PAH was neither caused by nor permanently aggravated by the veterans service-connected hypertension, or by his service in the Southwest Asia theater of operations, or by his alleged exposure to burn pits, burning human waste, etc.

In August 2012, the Veteran presented for treatment with his private physician, M. P., M.D.  The Veteran reported that he may have been exposed to toxins such as anthrax, botulism vaccines, oil-well-fire smoke, petrochemical agents, pesticides, microwave-depleted uranium, chemical warfare agents, and particulate matter inhalation during his Gulf War service.  Dr. P. noted that the Veteran had been diagnosed with severe pulmonary hypertension following pulmonary artery pressures measured at 69/37 during a September 2011 heart catheterization procedure.  Dr. P. reported that the Veteran's PAH symptoms were manifested by marked shortness of breath, irregularity of heartbeat, insomnia, chest discomforts (including tightness), and jaw pains.  Dr. P. then opined, "It is likely that toxic exposures have led to this patient's severe pulmonary hypertension, as it has not previously been known to be an existing cause."  Dr. P. also stated that "it is extremely unusual for me in this patient's age group to get severe pulmonary hypertension in general . . . [and] [i]t is likely that toxic exposures are a definite cause of the patient's development of pulmonary hypertension."

In September 2012, the Veteran submitted a letter from P. C., M.D., a Professor of Medicine and the Chief of Pulmonary and Critical Care Medicine at the VA Medical Center in Boise, Idaho.  This letter indicated that the Veteran had presented for an evaluation with Dr. C. in August 2012 and that she had reviewed his medical records, including his private medical records, his VA treatment records, and his June 2012 VA examination report.  Dr. C. noted that the Veteran's served in the Navy and was deployed to the Persian Gulf from 1990 to 1991.  Dr. C. also noted that the Veteran served in the Army and was deployed to Iraq from February to December 2008.  Dr. C. indicated that, while in Iraq, the Veteran had multiple exposures, including environmental smoke from burning oil fields, petrochemical agents, pesticides, depleted uranium, chemical warfare agents of unknown compositions, anthrax, and Clostridium botulinum toxins.  Dr. C. then provided the following summary of the Veteran's post-service medical history:  

Shortly after his return from Iraq, [the Veteran] began to notice some decrease in his exercise tolerance, as he was no longer able to run his usual 3 to 5 miles daily.  He also began to have difficulty with the physical demands of his job.  Upon returning from deployment, [the Veteran] was diagnosed with hypertension during the post deployment physical.  In March, 2009, [the Veteran] experienced a prolonged episode of chest pain, extreme dyspnea, nausea and presyncope while playing a basketball- game with his Army unit.  After this initial episode, he began to experience dyspnea and fatigue more frequently, and eventually these symptoms occurred on a daily basis.  He initially attributed these symptoms to deconditioning, but ultimately sought medical care, as these were persisting and interfering significantly with his job.  In November 2009, [the Veteran] underwent his annual Army physical exam and was found to have an abnormal EKG.  He consulted with a cardiologist, Dr.   [M. P.], on 11/25/09, who recorded abnormal physical symptoms of tachycardia, shortness of breath, extreme fatigue and dizzy spells.  An EKG showed a right bundle branch block and evidence of right ventricular hypertrophy.  Subsequently, the patient sought treatment at the VA Medical Center, and was evaluated for anxiety, with a possible component of PTSD.  Treatment for PTSD was initiated, but his physical symptoms continued to worsen.  Ultimately, he was no longer able to perform the fitness tests required for his job.  In August 2011, [the Veteran] underwent an echocardiogram with a bubble injection which showed right-sided chamber abnormalities, elevated pulmonary arterial pressures and a right-to-left shunt.  After additional delays, he subsequently underwent a right heart catheterization which showed severe pulmonary hypertension.

Dr. C. also provided an opinion regarding the relationship between the Veteran's PAH, with cor pulmonale, and his military service.  Dr. C. opined that the Veteran's PAH, with cor pulmonale, was "more likely than not" related to his military service.  In support of this conclusion, she indicated that the Veteran's debilitating condition is often associated with notorious delays in diagnosis, as was the case here.  She noted that, although this condition is idiopathic, it is often provoked by exposures to toxic agents.  Dr. C. observed that, "[w]hile in the U.S. Army, the [Veteran] was deployed to Iraq and was exposed to multiple agents, some of which are as of yet unidentified.  He developed his first symptoms (initially with vigorous exercise) shortly after returning from his period of deployment." Based on the forgoing, Dr. C. concluded that the Veteran's current condition likely began in an idiopathic fashion during his military service or developed as a result of his exposure to multiple toxins while he was stationed in Iraq.

In March 2013, RO obtained another VA medical opinion concerning the Veteran's diagnosed PAH with cor pulmonale.  The VA examiner reviewed the Veteran's medical records and reported that the Veteran's PAH was a "well-defined diagnosable disease with an unknown etiology."  The examiner provided a lengthy discussion of the relevant medical research and indicated that medical research has shown a positive association between PAH and connective-tissue diseases, liver cirrhosis, ingestion of dietary weight loss aids, other alpha-adrenergic stimulants (e.g., cocaine, amphetamines), and HIV infection.  However, the examiner reported that how these associated conditions predispose a person to PAH or cause PAH remains unknown.  The examiner concluded that the Veteran's PAH was not related to any exposures to burn pits and other similar toxins or to any other event while he was serving in the Persian Gulf.  He explained that PAH is a completely separate and unrelated entity from essential hypertension.  He indicated that it can be idiopathic or associated with many underlying diseases.  The examiner also observed that the Veteran's diagnosed obstructive sleep apnea (OSA) could be associated with PAH but that this was extremely unlikely because his PAH was very mild.  The examiner also indicated that the pertinent medical literature did not ascribe either etiology (causation) or aggravation of PAH to essential hypertension.

Regarding exposures which have been linked to PAH, the March 2013 VA examiner noted that exposure to the following drugs is considered to be a definite risk factor for PAH: aminorex; fenfluramine; dexfenfluramine (appetite suppressants, all withdrawn from the market); and toxic rapeseed oil (misprocessed canola oil, disease outbreak in Spain in 1981).  The examiner also noted that exposure the following drugs are considered to be a likely or at least a possible risk factor for PAH: amphetamines; L-tryptophan; methamphetamines; cocaine; phenylpropanolamine; St. John's Wort; chemotherapeutic agents; and selective serotonin uptake inhibitors.  The examiner noted that there was no evidence that the Veteran was exposed to any of these agents during his military service.

The March 2013 VA examiner concluded that the medical evidence did not support Southwest Asia exposures as being related to, causing, or aggravating the Veteran's PAH.  The examiner reiterated that the Veteran's diagnosis was idiopathic, meaning that there was no known cause.  In addition, the examiner opined that it was not medically likely that the Veteran's PAH was either caused by or permanently aggravated by his essential hypertension  or his service in the Southwest Asia theater of operations, including his claimed exposure to burn pits, burning human waste, etc.

In April 2013 and May 2013, the Veteran submitted e-mails from Dr C citing pertinent medical literature regarding the relationship between PAH and particulate exposure in the Middle East.  According to one article:

The situation in the Middle East appears to be atypical, as there is some particle size differential in that area of the world that results in deeper lung penetration and possible systemic reaction.  This is not well worked out yet, but there may be a mechanism present that is resulting in lung disease in people without predisposition.   A researcher has been following deployed soldiers for development of lung disease after inhalation exposures in the Middle East . . . [and] [a]lthough the acute exposure to Middle East particulate matter is not thought to be a big problem, chronic daily exposure may cause lung alterations.  There is some evidence of constrictive bronchiolitis in soldiers who were deployed there, and this can lead to eventual pulmonary hypertension and other problems.  See Mil Med. 2011 Oct;176(10):1157-61: Investigating the Respiratory Health of Deployed Military Personnel, Morris MJ, Zacher LL, Jackson DA, Department of Medicine, Brooke Army Medical Center, 3851 Roger Brooke Drive, Fort Sam Houston, TX 78234,USA.

In September 2013, the RO obtained another medical opinion from the same examiner who provided the March 2012 VA medical opinion.  The VA examiner was asked to comment on Dr. C.'s medical research literature, as well as the lay statements of the Veteran and his wife concerning the fact that the Veteran's symptoms began during his deployment to the Middle East or immediately after service.  The examiner first addressed the e-mail from Dr. C.  The examiner noted that the email includes several published studies which ostensibly support Southwest Asia exposures as associated with or causative of pulmonary hypertension.  The examiner reviewed the quoted literature and reported that this literature did not conclusively establish that Southwest Asia exposures had been linked to idiopathic pulmonary artery hypertension.  The examiner explained that Dr. C.'s email referenced a researcher who had been following deployed personnel for lung disease and found "some evidence of constrictive bronchiolitis in soldiers who were deployed there and this can lead to eventual pulmonary hypertension and other problems."  The examiner then observed that the Veteran's medical evidence of record had never shown evidence of constrictive bronchiolitis and that pulmonary hypertension related to constrictive bronchiolitis "[was] a different diagnosis and condition than that of this veteran which [was] idiopathic pulmonary artery hypertension."  The examiner reported that the evidence from Dr. C. did not indicate a link between Southwest Asia exposure experiences and idiopathic PAH.  The examiner then addressed the contentions made by the Veteran and his wife, a registered nurse, regarding his in-service symptoms as well as the objective evidence contained in the service and clinical medical records.  The examiner discounted these lay statements and found that they were not supported by the objective evidence of record.  The examiner also asserted that the private medical opinions of Dr. P. and Dr. C. were "statements of advocacy" and were not based on sound science.

In a May 2014 addendum medical opinion, Dr. C. reiterated that her previous impression regarding the onset of the Veteran's PAH and its correlation to his military deployment period had not changed.  Dr. C. also indicated that she would address the concerns of the September 2013 VA examiner.  In particular, Dr. C. provided the following comments:

Several articles addressing the exposures in Southwest Asia were provided to the examiner for review.  The evidence for constrictive bronchiolitis in soldiers deployed to Iraq and Afghanistan, possibly associated with inhalational exposure, is now well-documented in the medical literature.

The [September 2013 VA] examiner was concerned that the patient had "never shown evidence of constrictive bronchiolitis."  This condition, unfortunately, may present with symptoms despite normal chest imaging and pulmonary function testing.  For the diagnosis to be made, a lung biopsy must be performed.  In my opinion, this is not medically warranted at this time, due to the, patient's comorbidities and need for chronic anticoagulation.  However, it is important to note that the absence of radiographic findings, including plain films and computed tomography, or the absence of abnormalities on functional testing, does not exclude the presence of parenchymal or lung disease.  It is also important to note that the pulmonary diseases that have been temporally related to exposures while deployed to Iraq and Afghanistan are currently being defined and studied, and registries are being compiled.  In view of the insidious nature of these conditions, whether pulmonary parenchymal or pulmonary vascular, the diagnosis is difficult and often delayed, as in [the Veteran's] case.

The [September 2013 VA] examiner was also concerned that "pulmonary hypertension related to constrictive bronchiolitis is a different diagnosis and condition than that of this veteran, which is idiopathic pulmonary artery hypertension."  [The Veteran] has a diagnosis of "idiopathic pulmonary hypertension," which is the World Health Organization (WHO) Group 1 classification termed "pulmonary arterial hypertension."  This diagnosis is given when the cause of pulmonary hypertension is not known.  When additional diagnoses are found, the classification group changes accordingly.  Pulmonary arterial hypertension . . . frequently ha[s] delayed correlation with [its] respective secondary causes and care should be taken to avoid rapid exclusion of correlative factors, as subsequent reclassification is frequently done.  Accordingly, parenchymal lung disease is a common cause of pulmonary hypertension, as classified in WHO Group 3.

Dr. C. then opined that she continued to stand by her prior medical opinions.  She stated, "At times, exposures/injuries/events with conditions resulting from deployment may not be 100% clear-cut, but my prior statement 'it is my professional opinion that his pulmonary arterial hypertension with cor pulmonale is more likely than not service related,' in view of the timing of this patient's deployment and subsequent development of symptoms, and in view of emerging data for deployment-related lung conditions, still holds."

In a July 2015 private medical opinion, K. E., M.D., reported that the Veteran had been under her care since 2011, shortly after he returned from military deployment.  Dr. E. made the following observations:

When [the Veteran] returned home from his deployment, we noticed a rapid decline in his health.  He deteriorated to the point that he was not able to maintain employment do to his severe shortness of breath.  At the time, limited information was available about the illness related to service in the Middle East.  We searched for a diagnosis to explain his severe, symptoms, and after much time passed, he was diagnosed with pulmonary hypertension.  In addition, he has been diagnosed with hypertension and back pain which have been deemed service connected.  When [the Veteran] first applied for benefits through the VA, there was limited research on pulmonary hypertension and it was not deemed to be service connected.

Dr. E. also reviewed his current symptoms seen on examination.  In particular she noted the following:

[The Veteran's] disease is severe.  He is fully disabled and not able to serve in any level of employment due to his lung disease.  His symptoms are only marginally controlled by receiving constant infusions of IV medication.  He has to carry his infusions with him at all times.  This puts him at high risk of infection of the IV site.  He is also at high risk of lung infection due to his compromised respiratory status and should not work in the general public.  His shortness of breath and fatigue, even with maximal medical treatment, limits his ability to work for more than two to four hours at a time.

Dr. E. opined that, after conducting an extensive review of the Veteran's medical history and reviewing current research on environmental exposures and pulmonary hypertension, "there is now clear evidence linking particulate exposure to pulmonary hypertension."  Dr. E. noted that multiple studies supported this conclusion.  Dr. E. also opined that "there is evidence that the same particles that have been studied and linked to pulmonary hypertension were in high numbers in the area of the Middle East where [the Veteran] was stationed.  Dr. E. concluded that "[t]here is no question that his pulmonary hypertension is caused by the small particulate exposure he endured while serving in the Middle East.

Based on a longitudinal review of the record, the Board concludes that the criteria for entitlement to service connection for idiopathic PAH, with cor pulmonale, have been met.  The evidence of record shows that the Veteran has a current diagnosis of idiopathic PAH, with cor pulmonale.  The remaining question is whether the evidence establishes a causal connection between the Veteran's pulmonary disorder and his military service.  In that regard, the Board finds that the medical evidence of record is in relative equipoise.

The Veteran's statements and hearing testimony are competent to relate that he was "in perfect health" before he was deployed to the Persian Gulf and that his current disorder manifested shortly after he returned from military service.  Furthermore, there is no reason for the Board to question his credibility.  Strengthening the Veteran's credibility are the medical opinions from the various physicians who treated the Veteran during the appeal period.  These physicians reviewed the evidence of record and provided sound medical opinions discussing the likelihood of a positive relationship between the Veteran's current PAH, with cor pulmonale, and his military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  Nevertheless, the Board also acknowledges that two VA examiners reviewed the evidence of record and concluded that the Veteran's current idiopathic PAH, with cor pulmonale, was not related to his military service.

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of equipoise.  In this matter, as there is competent medical evidence both in favor of and against the claim, the Board is of the opinion that this point has been attained.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F. 3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2015).  As such, after resolving all doubt in the Veteran's favor, the Board concludes that service connection for idiopathic PAH, with cor pulmonale, is warranted.

ORDER

Entitlement to service connection for idiopathic PAH, with cor pulmonale, is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


